                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

LEE VANG ,

        Petitioner,                                                   ORDER
v.
                                                             Case No. 19-cv-544-wmc
LIZZIE TEGELS,

        Respondent.


        Petitioner Lee Vang seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than July 26, 2019. Any motion for leave to proceed without prepayment

of the filing fee must include a certified copy of an inmate trust fund account statement (or

institutional equivalent) for the six-month period beginning approximately January 3, 2019

through the date of the petition, July 3, 2019.




                                           ORDER

        IT IS ORDERED that:

               1.     Petitioner Lee Vang may have until July 26, 2019, to pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before July 26, 2019, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 3rd day of July, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
